Citation Nr: 0016852	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for a heart condition, 
to include hypertension.

3.  Entitlement to service connection for loss of visual 
acuity, to include refractive error.

4.  Entitlement to a compensable disability rating for 
residuals of fracture, right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
which, in pertinent part, denied the above claims for service 
connection and granted service connection for the veteran's 
right little finger disorder, with assignment of a zero 
percent (noncompensable) disability rating. 

In April 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In August 1997, 
the Board remanded these claims for additional development.  
The RO did not fully comply with the Board's Remand 
instructions.  However, it is not necessary to again remand 
these claims, as discussed in detail below.  

In his initial application for compensation in May 1993, the 
veteran also claimed entitlement to service connection for 
diabetes mellitus.  This issue has not been adjudicated by 
the RO, and it is not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The medical evidence suggests a relationship between the 
veteran's current peripheral vascular disease and/or 
peripheral neuropathy and exposure to cold weather during 
service, and the claim for service connection for residuals 
of frostbite is plausible.

2.  The veteran did not incur residuals of frostbite as a 
result of his military service.

3.  The veteran currently has heart disorders, variously 
diagnosed as coronary artery disease, arteriosclerotic heart 
disease, hypertension, and angina pectoris, and eye 
disorders, variously diagnosed as refractive error, 
presbyopia, glaucoma, and cataracts.

4.  There is no competent medical evidence showing the 
development of cardiovascular disease, including 
hypertension, during the veteran's active service or within 
the year after his separation from service.

5.  There is no competent medical evidence showing that any 
current heart disorder or eye disorder, including refractive 
error, glaucoma or cataracts, is related to disease or injury 
incurred during service.

6.  There is no evidence showing that the veteran incurred an 
eye injury or experienced loss of vision during service.

7.  The claims for service connection for heart disorders, 
including hypertension, and loss of visual acuity, including 
refractive error, are not plausible.

8.  The veteran's claim for a compensable rating for his 
right little finger disorder is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

9.  The veteran's residuals of a fracture of the right little 
finger are subjective complaints of pain and decreased 
strength, with objective evidence of residual deformity, 
malunion, and early degenerative joint disease.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of 
frostbite and a compensable disability rating for right 
little finger disorder are well grounded, and VA has 
satisfied its statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 5103 and 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran is not entitled to service connection for 
residuals of frostbite.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

3.  The claims for service connection for a heart disorder, 
to include hypertension, and loss of visual acuity, to 
include refractive error, are not well grounded, and there is 
no statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a 10 percent disability rating, and no 
higher, for residuals of fracture, right little finger, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Code 5299-5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  the veteran's contentions, including those 
raised at personal hearings in 1995 and 1997; his service 
medical records; reports of VA examinations conducted in 
1993, 1997, and 1998; and a letter from Lawrence Giambelluca, 
M.D.  The evidence pertinent to each issue on appeal is 
discussed below.

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

1.  Residuals of frostbite

This claim is plausible.  The veteran's statements and his 
service medical records show that he was exposed to cold 
weather during service.  The veteran alleges that he incurred 
frostbite during service, but he is not competent to diagnose 
that he actually had this condition.  The post-service 
medical evidence shows diagnoses of peripheral vascular 
disease and peripheral neuropathy.  Based on the veteran's 
reported history, the VA examiner in 1993 concluded that the 
veteran had a history of incurring frostbite to the hands and 
feet, with the feet are now symptomatic, and the VA examiner 
in 1997 concluded that the veteran had a history of 
frostbite.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

Since the veteran has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate VA 
examinations.  The Board notes that the RO substantially 
complied with the instructions of the 1997 Remand.  The RO 
was instructed to provide the veteran a VA examination that 
included a medical opinion as to whether he currently has 
residuals of frostbite, and, if so, the etiology of this 
condition.  The veteran underwent a VA examination in 1997, 
but the examiner did not render the requested opinions.  
Therefore, in an attempt to comply with the Board's Remand 
instructions, the veteran was scheduled for another 
examination in 1998.  He failed to report for that 
examination, even though he was sent a letter advising him 
that his claim might be denied if he did not undergo 
examination.  

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original claim for compensation, the claim will be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  38 C.F.R. § 3.655(a) (1999).

In this case, the RO scheduled the veteran for VA 
examinations as instructed in the Board's Remand, but he 
failed to report for examination in 1998.  While VA has a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  The veteran's 
cooperation in reporting for examination was crucial to the 
fair and thorough adjudication of his claim.  He has not 
presented any evidence of good cause for failing to report 
for the 1998 VA examination.  In this case, the Board finds 
that based on the failed attempt to provide the veteran a 
necessary VA examination, VA has done everything reasonably 
possible to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  
VA fulfilled its duty by scheduling the veteran for VA 
examinations and notifying him of same and of the 
consequences of failure to report for examination.  Further 
development in this case and further expending of VA's 
resources is not warranted.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of frostbite because the evidence reflecting that 
he did not incur frostbite during service is more persuasive 
and of greater weight than the evidence indicating that he 
did incur such a condition during service.

The opinions by the VA examiners are not persuasive in light 
of the evidence of record.  The veteran reported a history of 
incurring frostbite during service, and the opinions were 
based on that history.  However, the Board is not bound by 
such a diagnosis in situations such as this.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  The VA examiners made no 
reference to objective medical evidence or medical records 
supporting the conclusion that the veteran incurred frostbite 
during service.  The VA examiners did not see the veteran 
until approximately 30 years after his separation from 
service.  There is no indication that either examiner 
reviewed the veteran's service medical records.  Therefore, 
it appears that the opinions were based solely on the 
veteran's report of his medical history, a report that is not 
plausible in light of the other evidence of record, as 
discussed below. 

In this case, the history as related by the veteran is not 
merely unsupported by the evidence, but is directly 
contradicted by the contemporaneous medical evidence.  In 
this regard it is noted that the veteran's service clinical 
records show that he was seen on January 10, 1962, at which 
time it was reported that he would be assigned inside duty 
that day and observed in the morning for "possible" 
frostbite.  In an entry of January 11, 1962, it was noted 
that the veteran had "no frostbite."  It was indicated that 
he would remain "[i]nside today" and would be returned to 
apparently regular "[d]uty tomorrow."  The remainder of the 
veteran's service medical records show that he was seen 
entirely for unrelated medical problems and contain no 
pertinent history, complaints, or abnormal findings.  His 
service separation examination in July 1963 found that the 
upper and lower extremities, cardiovascular system, skin, and 
lymphatics were all normal.  Neurologic examination was 
likewise normal.  Information obtained for clinical purposes 
at that time disclosed no pertinent history or complaints.  
There is no medical evidence of any pertinent problem until 
the veteran saw Dr. Giambelluca in 1993, about 30 years 
following service discharge. 

While it is not doubted that the veteran was evaluated for 
possible frostbite on one occasion in January 1962, upon 
clinical evaluation the following day it was specifically 
determined that he did not have frostbite.  It is therefore 
concluded that the veteran's current reported history of 
having incurred such frostbite during service is inaccurate.  
As a lay person, the veteran is not competent to diagnose 
that he had frostbite during service.  Although he is 
competent to report being treated after exposure to the cold, 
his statements that a medic told him that he had frostbite, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence.  Cf. Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Moreover, even if the veteran was told this, the 
contemporaneously recorded evidence shows that it was 
medically determined at that time, based on observation of 
the veteran, that he did not have frostbite.  The medical 
records for the remainder of the veteran's period of service 
buttress this conclusion, as they are entirely negative for 
any indication of frostbite or residuals thereof. 

The veteran testified that he has always had problems with 
numbness of the extremities ever since cold weather exposure 
during service.  While he is competent to report experiencing 
such symptoms, he is not competent to attribute such symptoms 
to frostbite or cold injury during service.  As noted above, 
the medical evidence during service shows that the veteran 
did not incur frostbite during service.  Moreover, his 
testimony, presented in conjunction with a claim for 
benefits, is not entirely credible in light of the absence of 
such complaints in his service medical records during the 
remainder of his period of service or his statement that he 
sought no medical treatment after service until he saw Dr. 
Giambelluca in 1993.  It is reasonable to conclude that if 
the veteran had been experiencing numbness of the 
extremities, he would not have waited 30 years to seek 
medical treatment.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran did not incur frostbite during service, and any 
alleged residuals that he claims resulted from that condition 
were not caused by an inservice disease or injury.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of frostbite, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the incurrence of 
frostbite during service.

2.  Heart disorder, to include hypertension

The veteran currently has various heart disorders, including 
hypertension, coronary artery disease, arteriosclerotic heart 
disease, and angina pectoris.  Therefore, there is sufficient 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.  

The veteran alleges that he experienced symptoms such as 
chest pain and a "pounding" heart during service.  He 
maintains that he was treated during service, with bed rest 
and medication, for these symptoms as well as for high blood 
pressure.  Although he is not competent to diagnose that he 
actually had a cardiovascular disorder, he is competent to 
report experiencing such symptoms.  He is also competent to 
report being hospitalized during service and told that he had 
a heart condition and hypertension.  However, his statements 
about what a physician told him, i.e., "hearsay medical 
evidence," cannot constitute medical evidence.  Cf. Warren, 
6 Vet. App. at 6.  The veteran is not a medical professional 
and, therefore, his testimony is not competent to establish 
that he actually had cardiovascular disease during service.

In this case, incurrence in service is not factually shown.  
There are no records available showing that any heart disease 
was, in fact, diagnosed during service.  Upon entry into 
service in 1961, the veteran's blood pressure readings were 
140/108 sitting and 130/84 recumbent.  A diagnosis of labile 
blood pressure was rendered.  This does not mean, however, 
that the veteran had hypertension upon entry into service.  
Labile hypertension is characterized by frequently changing 
levels of elevated blood pressure.  Stedman's Medical 
Dictionary at 831 (26th ed. 1995) (Stedman's).  VA 
regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(1999).  Since the veteran's blood pressure readings during 
his two years of military service remained within normal 
limits, in that all diastolic pressures were less than 90 and 
all systolic pressures were less than 160, it cannot be said 
that he had a pattern of sustained elevated blood pressure 
readings, as required for diagnosis of hypertension.  It 
appears that the one elevated blood pressure reading upon 
entry into service was an isolated incident, and is 
insufficient evidence to conclude that the veteran actually 
had hypertension upon entry into service in 1961.

In October 1962, the veteran sought medical treatment, 
stating that he thought he had high blood pressure and was 
having a heart attack.  His blood pressure was 130/80, and 
examination showed tachycardia, which is rapid heart beat.  
See Stedman's at 1758.  The diagnosis was anxiety.  He was 
told to return the following day if he continued to have 
trouble.  He did return the next day, and an 
electrocardiogram and chest x-ray were negative.  There is no 
further treatment shown for heart-related symptoms, and the 
veteran's blood pressure was 130/70 upon separation from 
service.  There is no medical evidence supporting the 
veteran's contentions that he was hospitalized during service 
and/or placed on bed rest due to a heart condition.  His 
service medical records do not show diagnosis of any 
cardiovascular disease, including hypertension.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular disease, including hypertension, may be 
established based on a legal presumption by showing that the 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  The medical evidence actually 
shows diagnoses of cardiovascular disease and hypertension in 
1993, 30 years after the veteran's separation from active 
service.  Therefore, he is not entitled to presumptive 
service connection.

Further, there is no competent medical nexus evidence to 
associate any current cardiovascular disorder with a disease 
or injury during service.  The medical evidence does not show 
complaints of chronic heart-related pathology until 1993.  
The veteran has not alleged that he sought treatment for his 
heart from any physicians prior to that time.  The medical 
evidence does not show diagnosis of a chronic heart disorder 
until 1993, which was 30 years after the veteran's separation 
from service.  There is no competent evidence showing that a 
chronic heart disorder was present prior to 1993.  At no time 
has a medical professional stated that any of the veteran's 
current cardiovascular disorders, including hypertension, is 
in any manner related to his military service or began during 
service or within the first post-service year. 

It is not clear whether the veteran is alleging that he had 
any problems with his heart between 1963 and 1993.  Moreover, 
he has not alleged that he had any elevated blood pressure 
readings during that time period.  According to his 
statements, he did not seek medical treatment for elevated 
blood pressure readings until 1993, and elevated blood 
pressure readings are not the type of symptom that the 
veteran could be aware of unless actual testing was 
performed.  Regardless, there is no competent medical opinion 
of record showing that any current cardiovascular disorder is 
related to any prior symptoms the veteran may have 
experienced.  Cf. Savage, 10 Vet. App. at 497.  The mere 
existence of continuity of symptomatology does not 
necessarily mean that there is a nexus between the present 
disorder and the post-service symptoms as required by Savage.  

For the reasons discussed above, the Board concludes that the 
veteran's claim for service connection for a heart disorder 
is not plausible.  The only evidence indicating that the 
veteran has a heart condition, including hypertension, that 
is related to his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

3.  Loss of visual acuity, to include refractive error

The veteran currently has various diagnosed eye disorders, 
such as refractive error, presbyopia, glaucoma, and 
cataracts.  

Presbyopia is a form of refractive error.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996).  Refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1999).  As refractive error of the eye 
is not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran does not 
contend that he injured his eyes during service, and the 
service medical records contain no evidence that would 
support such a contention.  His visual acuity remained 20/20 
upon separation from service in 1963.  Therefore, there is no 
competent evidence showing that a superimposed disease or 
injury occurred during the veteran's period of military 
service that resulted in increased disability. 

It is true, as the veteran maintains, that he was provided 
eyeglasses during service after he complained of eye strain 
and difficulty reading.  However, his service medical records 
showed no injuries to the eyes, and his visual acuity was the 
same upon discharge from service as it was upon entry.  Since 
refractive error of the eye may not be considered a disease 
or injury according to VA law, and as there is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in a decrease in visual acuity, the 
veteran has failed to state a plausible claim for service 
connection for presbyopia or any other type of refractive 
error.  

As for the diagnosed eye disorders other than refractive 
error, to include glaucoma and cataracts, there is no medical 
evidence showing a nexus, or link, between a disease or 
injury incurred during service and any current condition.  
The veteran's service medical records only showed diagnosis 
of refractive error and astigmatism.  The medical evidence 
does not show diagnosis of an eye disorder other than 
refractive error until approximately 30 years after the 
veteran's separation from service.  At no time has a medical 
professional rendered an opinion that any post-service eye 
disorder is related to the veteran's active service in any 
manner or began during service.  In fact, the VA examiner in 
1998 concluded that none of the veteran's current eye 
disorders is related to his military service.  Therefore, the 
claim for service connection is not plausible.

For the reasons discussed above, the Board concludes that the 
veteran's claim for service connection for an eye disorder is 
not plausible.  The only evidence indicating that the veteran 
has an eye condition that is related to his military service 
consists of his current statements.  However, as indicated 
above, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion since he does 
not possess the requisite medical expertise.

4.  Duty to assist regarding heart and eye claims

The Board's 1997 Remand instructed the RO to provide the 
veteran a VA examination and obtain medical opinions as to 
whether it is at least as likely as not that any current 
cardiovascular disability, including hypertension, is related 
to any disease or injury during service.  A Board remand 
confers upon the veteran the right to compliance with the 
Remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The reports of the VA examinations conducted in 1997 
and 1998 did not address the Board's questions concerning the 
etiology of the veteran's current cardiovascular disorders.

However, this case is very different than Stegall because the 
veteran has not submitted a well-grounded claim.  Where a 
claim is not well grounded, there is no duty to assist in 
developing facts pertinent to the claim, including providing 
any additional medical examinations at VA expense.  38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).  Since 
there is no duty to assist with respect to these claims, any 
additional action by the Board to enforce the 1997 Remand 
orders is not required under Stegall.  Roberts v. West, 13 
Vet. App. 185, 188-89 (1999).  

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground these claims.  The 
Board notes that the veteran has indicated that he is 
receiving treatment at VA facilities.  However, he has not 
alleged that any medical records exist that would tend to 
show that he has a heart condition or an eye disorder that is 
somehow related to his military service.  Therefore, it is 
not necessary to remand this claim merely to obtain his VA 
treatment records.

The presentation of a well-grounded claim is a threshold 
issue.  Since the veteran has failed to present competent 
medical evidence that his claims for service connection for a 
heart disorder, including hypertension, and loss of visual 
acuity, to include refractive error, are plausible, the 
claims must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B.  Increased rating claim

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his right little finger disorder.  Therefore, his 
claim continues to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no objective evidence indicating that 
there has been a material change in the severity of this 
condition since he was examined in 1998.  The RO did not 
fully comply with the Board's 1997 Remand instructions.  The 
veteran indicated that he was receiving VA treatment, but the 
RO did not request these records.  His treatment records are 
certainly relevant to this claim.  However, in the 
circumstances of this case, it is not necessary to remand 
this claim again.  There is no indication that the veteran 
has sought treatment for his right little finger disorder, 
since he testified in 1995 that the last treatment for this 
condition was during service.  More importantly, the 
examination reports provide sufficient evidence to rate the 
service-connected right little finger disorder properly and 
render a favorable decision.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his right little finger disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Most of the Supplemental Statements of the Case (SSOCs) 
provided to the veteran identified the issue on appeal as 
evaluation of the service-connected right little finger 
disorder.  Throughout the course of this appeal, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The rating decision that granted service 
connection for this condition considered all the evidence of 
record in assigning the original disability rating.  The RO 
did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5227, at zero percent.  He is service-
connected for residuals of a fracture of the right little 
finger.  When an unlisted condition is diagnosed, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27 (1999).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  Then, a number is assigned for the 
residual condition of an injury on the basis of which the 
rating is determined.  Therefore, his service-connected right 
little finger condition is rated analogous to ankylosis of 
that finger under Diagnostic Code 5227. 

The current noncompensable disability rating under Diagnostic 
Code 5227 requires ankylosis of any finger other than the 
thumb, index finger, or middle finger for either the minor or 
major extremity.  A noncompensable disability rating is the 
only schedular rating available for this disorder.  However, 
the schedule indicates that extremely unfavorable ankylosis 
will be rated as amputation under Diagnostic Codes 5152 
through 5156.  In order to classify the severity of ankylosis 
and limitation of motion of the veteran's right fifth finger, 
it is necessary to evaluate whether motion is possible to 
within two inches (5.1 centimeters) of the median transverse 
fold of the palm.  See 38 C.F.R. § 4.71 and 4.71a, Multiple 
Fingers: Favorable Ankylosis (1999).  If the veteran is able 
to do so, the rating will be for favorable ankylosis, 
otherwise unfavorable.

The medical evidence indicates that the veteran does not have 
ankylosis of the right little finger.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citation omitted).  He is able to move the 
right little finger, as shown on VA examinations; therefore, 
it is clearly not ankylosed.  The VA examination reports do 
not indicate that the veteran is unable to move the right 
little finger to within two inches of the median transverse 
fold of the palm.  Without a finding of unfavorable ankylosis 
of the right little finger, the criteria for a compensable 
evaluation under Diagnostic Code 5227 are not met.

Neither is there any basis under Diagnostic Code 5003 to 
apply a compensable evaluation.  The medical evidence 
indicates that the veteran has early degenerative joint 
disease in the right little finger.  Diagnostic Code 5003 
sets forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  Where there is some 
limitation of motion, less than would be assigned under 
Diagnostic Codes 5200 et seq., a 10 percent rating is applied 
under Diagnostic Code 5003 for each major joint or group of 
minor joints affected by limitation of motion.  For the 
purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f) (1999).  The veteran is only service-connected for 
the right little finger, which is only one minor joint.  
Since he does not have multiple involvement of minor joints 
and he is not service-connected for a major joint, a 
compensable evaluation is not provided for under Diagnostic 
Code 5003.

That does not, however, end the inquiry.  It is also the 
intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1999).  The minimum compensable rating for a little 
finger disorder is 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (1999).  As will be explained below, the Board 
concludes, resolving any reasonable doubt in the veteran's 
favor, that the criteria for a 10 percent disability rating 
are met in accordance the provisions of 38 C.F.R. § 4.59.  

The veteran has consistently complained of pain in the right 
little finger.  Although the rating schedule does not require 
a separate rating for pain, the veteran's pain must be 
considered in evaluating his service-connected disorder.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints are plausible in light of the fact that x-rays 
have shown early degenerative changes in the right little 
finger and malunion.  He also has residual deformity from the 
prior fracture, in that the finger has volar angulation and 
slight internal rotation.  The 1998 VA examination showed 
decreased range of motion.  It is therefore reasonable to 
assign him a 10 percent disability rating under 38 C.F.R. 
§ 4.59 on the basis on a healed, but painful, joint disorder.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  A disability rating greater 
than 10 percent can be granted for a little finger disorder 
only where there is amputation of that finger with metacarpal 
resection (more than one-half of bone lost).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (1999).  As previously noted, 
there is no evidence of ankylosis of the right little finger.  
The veteran's primary complaint is pain, especially with use 
of his right hand, and that is now being compensated for in 
accordance with 38 C.F.R. § 4.59.  Examinations have shown no 
impairment in grip strength.  There is no evidence showing 
that the residuals of the inservice fracture of the right 
little finger have interfered with his employability in any 
manner.  At his hearing in 1995, the veteran described his 
disability as slight and denied difficulty with functional 
activities such as writing.  According to his testimony, his 
right little finger disorder has not been so disabling to him 
that he has sought medical treatment for it since service.  
In light of the minimal objective findings, the Board finds 
that the 10 percent disability rating granted in this 
decision will adequately compensate the veteran for any 
increased pain and functional loss he may experience when 
using his right hand.  

The Board notes that the veteran's representative has 
requested that he be assigned a separate rating for 
degenerative joint disease, arguing that this condition is 
not contemplated within ratings assigned under Diagnostic 
Code 5227. Diagnostic Code 5003 explicitly states that the 10 
and 20 percent ratings available under that code based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  Diagnostic Code 5227 is based on 
limitation of motion, in that ankylosis contemplates total 
loss of motion.  Since the diagnostic code applicable to his 
disability is based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
cannot be assigned.  38 C.F.R. § 4.14 (1999); cf. VAOPGCPREC 
23-97.  As noted above, a compensable rating for arthritis is 
not warranted under Diagnostic Code 5003 (or Diagnostic Code 
5010) since only a single minor joint is affected.

Accordingly, the Board finds that the evidence supports 
assignment of a 10 percent disability rating for the 
veteran's residuals of fracture of the right little finger.  
The Board has resolved all reasonable doubt in the veteran's 
favor and has considered whether a higher rating can be 
granted under other potentially applicable diagnostic codes.  
However, the preponderance of the evidence is against 
assignment of a higher rating.  


ORDER

Entitlement to service connection for residuals of frostbite 
is denied. 

Having found the claims not well grounded, entitlement to 
service connection for a heart disorder, to include 
hypertension, and loss of visual acuity, to include 
refractive error, is denied.

Entitlement to a 10 percent evaluation for residuals of 
fracture, right little finger, is granted, subject to the 
applicable regulations governing the payment of monetary 
benefits.

		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

